Exhibit 10.4
(KENNAMETAL LOGO) [l41583l4158301.gif]
KENNAMETAL INC.
RESTRICTED UNIT AWARD
FOR NON-EMPLOYEE DIRECTORS
Grant Date: ____________________
     Kennametal Inc. (the “Company”) hereby grants to «name» (the “Awardee”), as
of the Grant Date listed above, this Restricted Unit Award (the “Award”) for
«number of stock units» Stock Units, subject to the terms and conditions of the
Kennametal Inc. Stock and Incentive Plan of 2010 (the “Plan”) and the additional
terms listed below. Capitalized terms used herein, but not otherwise defined,
shall have the same meaning ascribed to them in the Plan.
1. Each Stock Unit represents the right to receive one Share of the Company’s
Capital Stock, par value $1.25 per share, subject to the Forfeiture Restrictions
(defined below). Notwithstanding, Stock Units as initially awarded have no
independent economic value, but rather are mere units of measurement used for
purpose of calculating the number of Shares, if any, to be delivered under the
Award.
2. The prohibition against transfer and the obligation to forfeit and surrender
the Stock Units to the Company are herein referred to as “Forfeiture
Restrictions.” The Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, gifted or otherwise transferred, encumbered or disposed of, except
as described in the Plan, to the extent then subject to the Forfeiture
Restrictions. The Forfeiture Restrictions will be binding upon, and enforceable
against, any permitted transferee of the Stock Units.
3. The Forfeiture Restrictions will lapse as follows: (a) on the first
anniversary of the Grant Date, one-third (1/3) of the Stock Units will vest and
the Forfeiture Restrictions will lapse as to those Stock Units; (b) on the
second anniversary of the Grant Date, an additional one-third (1/3) of the Stock
Units will vest and the Forfeiture Restrictions will lapse as to those Stock
Units; and (c) on the third anniversary of the Grant Date, the remaining
one-third (1/3) of the Stock Units will vest and the Forfeiture Restrictions
will lapse as to those Stock Units.
4. In the event that the Awardee ceases to serve on the Board of Directors for
any reason (including death, Disability or Retirement) other than for “cause”
(as defined in the Plan”), the Forfeiture Restrictions relating to any
outstanding Stock Units under this Award will automatically lapse. If the
Awardee is removed from the Board of Directors for “cause,” the Stock Units, to
the extent then subject to the Forfeiture Restrictions, will be forfeited to the
Company. Notwithstanding the foregoing or any provisions of this Award or the
Plan to the contrary, for U.S. participants, where a cessation from service on
the Board due to Disability or Retirement has occurred, the delivery of any
Shares underlying this Award will be delayed and delivered on the six (6) month
anniversary of the Awardee’s cessation from service, subject to the Awardee’s
satisfaction of all applicable income and employment withholding taxes.
5. Except as otherwise provided herein, the shares of Company Capital Stock (the
“Shares”) underlying Stock Units which are no longer subject to Forfeiture
Restrictions shall be issued to the Awardee on the lapse date (or as soon as
reasonably practicable thereafter but in no event later than the 15th day of the
third month following such date).

 



--------------------------------------------------------------------------------



 



6. The Shares underlying Stock Units shall not be sold or otherwise disposed of
in any manner that would constitute a violation of any applicable federal or
state securities laws. The Company may refuse to register a transfer of the
Shares on the stock transfer records of the Company if the transfer constitutes
a violation of any applicable securities law and the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Shares.
7. This Restricted Unit Award is intended to comply with Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) or
an exception thereto and the regulations promulgated thereunder and will be
construed accordingly. The Company reserves the right to administer, amend or
modify the Award or to take any other action necessary or desirable to enable
the Award to be interpreted and construed accordingly. Notwithstanding the
foregoing, the Awardee acknowledges and agrees that Section 409A may impose upon
the Awardee certain taxes or interest charges for which the Awardee is and shall
remain solely responsible.
8. All other terms and conditions applicable to this Award are contained in the
Plan. A copy of the Plan and related Prospectus is available on your account
page at www.Fidelity.com under Plan Information and Documents.

            KENNAMETAL INC.
      By:   Kevin G. Nowe         Title: Vice President, Secretary and General
Counsel           

2